                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMIL COOPER,                                :
         Plaintiff                           :
                                             :            No. 1:17-cv-02064
             v.                              :
                                             :            (Judge Kane)
LIEUTENANT SHERMAN, et al.,                  :
         Defendants                          :

                                        ORDER

      AND NOW, on this 8th day of November 2018, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s first motion to compel (Doc. No. 19), is DENIED and Plaintiff is granted
         leave to re-serve this motion should the issues raised therein not be resolved;

      2. Plaintiff’s second motion to compel (Doc. No. 23), is DENIED in part and
         GRANTED in part as follows:

             a. The motion is denied with respect to requests 1 through 4;

             b. The motion is granted with respect to requests 5 through 7. Defendants shall
                supplement their responses to requests 5 through 7 within thirty (30) days
                from the date of this Order;

      3. Plaintiff’s combined motion to stay discovery (Doc. No. 29), is DENIED, and motion
         for the appointment of counsel (Doc. No. 29), is DENIED without prejudice;

      4. Plaintiff’s motion for an extension of time to file a third motion to compel (Doc. No.
         32), is DENIED AS MOOT;

      5. Plaintiff’s third motion to compel (Doc. No. 34), is DENIED;

      6. Plaintiff’s fourth motion to compel (Doc. No. 41), is DENIED AS MOOT; and

      7. Plaintiff’s motion for an extension of the discovery deadline (Doc. No. 39), and
         Defendants’ motion for an extension of the dispositive motion deadline (Doc. No.
         44), are GRANTED. The discovery deadline is extended to November 26, 2018 and
         the dispositive motion deadline is extended to December 28, 2018.


                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
